NOT DESIGNATED FOR PUBLICATION


                                STATE OF LOUISIANA


                                  COURT OF APPEAL


                                     FIRST CIRCUIT


                                       2021 CA 1276
                                      2021 CW 1196


                              MURPHY J. PAINTER, SR.


                                          VERSUS


     DUSTIN CLOUATRE, HUGHES INSURANCE SERVICES, LLC,
     PELICAN POST NEWS, L.L. C., WADE PETITE, RICKY BABIN,
            ABC INSURANCE COMPANY, CLINT COINTMENT

                                                    Judgment Rendered:    JUN 0 3 2022




                      On Appeal from the 23rd Judicial District Court
                             In and for the Parish of Ascension
                                      State of Louisiana
                                   Trial Court No. 129, 894


                      Honorable A. Bruce Simpson, Judge Presiding'




Kim Segura Landry                                  Attorney for Plaintiff/Appellant,
Gonzales, Louisiana                                Murphy J. Painter, Sr.

Ralph R. Alexis, III                               Attorneys for Defendant/Appellee,
Glenn B. Adams                                     Ricky L. Babin, in his official
                                                                                 23rd
Corey D. Moll                                      capacity as District Attorney,
New Orleans, Louisiana                             Judicial District




             BEFORE: WHIPPLE, CJ., PENZATO, AND HESTER, JJ.




1
    Serving Pro Tempore by appointment of the Louisiana Supreme Court.
PENZATO, J.


       Appellant,    Murphy J.      Painter,   Sr.,   appeals    a judgment sustaining an

exception of no cause of action and dismissing all of his claims against Ricky

Babin in his official capacity as District Attorney for the 23rd Judicial District

 Rabin")    with prejudice.    In an associated writ, Babin seeks review of a judgment


denying his special motion to strike, in the event this court reverses the judgment

sustaining his exception of no cause of action and dismissing all of Painter' s claims

against him. For the reasons that follow, we affirm the judgment and dismiss the


writ application as moot.



                      FACTS AND PROCEDURAL HISTORY


       This case arises from actions alleged to have happened in connection with


the 2019 election for Ascension Parish President.               Painter and Clint Cointment


qualified for a run-off election, from which Painter withdrew.               On October 19,


2020, Painter filed this suit for damages to his reputation in the community against

Babin, Cointment, Dustin Clouatre, Wade Petite, Pelican Post News, L.L.C.,


Hughes Insurance Services, LLC, and Westport Insurance Corporation.2                    In his


petition, Painter alleged that Cointment conspired with defendants Clouatre and


Petite to injure his chances of winning the election by having a news article and

allegedly altered voice recording posted by the Pelican Post News, an online news

source.    Painter alleged the article contained knowingly false statements that

implicated him in a scheme to cover up child rape allegations against an employee

while he was the Chief Deputy in the Ascension Parish Sheriff' s Office.

       According to Painter' s petition, in June 2019, Petite provided Babin with a

copy of the voice recording and requested that he investigate Painter for possible

crimes related to the recording.       The petition states that Babin asked Painter to




2 In his original petition, Painter named " ABC Insurance Company" as a defendant. By amended
petition, Painter substituted " Westport Insurance Corporation for " ABC Insurance Company."



                                               2
come to his office for a meeting to discuss the recording. According to Painter,

Babin told him "        the Sheriff and the State Police had already reviewed the

recording and determined that [ Painter] had not committed any wrongdoing nor

was [ Painter] a target of the investigation" and the purpose of the meeting was to


determine if the District Attorney' s office missed anything.                 Painter alleged that


during their conversation, he questioned Babin about the recording and Babin

refused to reveal the source of the recording and advised Painter that the recording

had not been authenticated.           According to Painter, the meeting with Babin never

took place.


      Painter further alleged that on October 18, 2019, several days after he and


Cointment qualified for the run-off, the Pelican Post News published the news


article with the edited version of the voice recording. According to Painter, on the

same date that the article was published, Babin publicly announced his plan to

bring " Painter before the grand jury to discuss the allegations of child rape that are

mentioned in the recording." According to Painter, being publicly named by Babin

as the subject of a grand jury investigation gave credence to the article,                       and




  f]aced with the power of the District Attorney and the fear of the District

Attorney' s control over the grand jury process and the evidence presented in

support of indictments, while fighting a very heated second primary election in

which public support was devastated," Painter withdrew from the run- off election.


      Painter further alleged that Babin instituted grand jury proceedings, which

resulted in Babin announcing on November 4, 2019 that the District Attorney' s

office found no evidence of any unreported rape cases that were covered up in

connection     with     the   voice    recording.       Painter    alleged   that   Babin' s   public


announcement of intent to bring Painter before a grand jury, and the institution of

grand jury proceedings in which there was no probable cause, was instituted with

malice.       Painter    further      alleged   that    Babin' s   acts   constituted "   malicious,




                                                    3
intentional, willful, outrageous, reckless, and/ or flagrant misconduct."              According

to Painter, Babin' s actions were not intimately associated with the judicial phase of

the   criminal   process,   and Babin attempted to veil his misconduct under his


administrative and investigative powers and duties.               Painter further alleged that


Babin was a co- conspirator in the actions of Petite, Clouatre, and Cointment.


       In response to Painter' s petition, Babin filed a peremptory exception of no

cause of action, contending that Painter' s claims were barred by the doctrine of

absolute immunity.'         He also filed a special motion to strike, asserting that


Painter' s petition did not assert any colorable claims under Louisiana law and

involved matters of free speech by a public official about a public issue,                     and



therefore should be dismissed.


       A hearing was held on June 3,            2021.     The trial court sustained Babin' s


exception of no cause of action on the grounds of absolute immunity.                        Babin


asserted that the ruling sustaining the exception of no cause of action mooted his

special motion to strike.      Despite Babin' s assertion, the trial court considered and


denied Babin' s special motion to strike.        The trial court signed a judgment on July

15 2021 in accordance with its oral ruling, sustaining Babin' s exception of no cause

of action and dismissing all of Painter' s claims against Babin with prejudice.                It is


from this judgment that Painter appeals.




3 Babin also plead an exception of prescription, alleging that any claims arising out of events
occurring more that one year prior to the filing of Painter' s suit were prescribed pursuant to La.
C. C. art. 3492. Babin' s exception of prescription was not ruled on by the trial court and is not a
subject of this appeal.




                                                 M
      The trial court signed a separate judgment, also on July 1,        2021,    denying

Babin' s special motion to strike.     Babin sought supervisory writs in connection

with this judgment "   out   of an   abundance   of caution."   In his writ application,


Babin argues that in the event this court reverses the judgment sustaining his

exception of no cause of action and dismissing all of Painter' s claims against him,

this court should review the trial court' s denial of his special motion to strike. This


court issued an order on December 6, 2021, referring Babin' s writ to this panel, as

the panel to which Painter' s appeal is assigned.


Painter' s Appeal


                             ASSIGNMENTS OF ERROR


      On   appeal,   Painter alleges the trial court erred in sustaining Babin' s

exception of no cause of action on the basis of absolute immunity.             Painter also


contends the trial court committed legal error by failing to apply a functional

analysis to determine whether Babin' s use of a grand jury proceeding was for an

investigative purpose or for initiating a criminal proceeding for the purpose of

applying absolute immunity.

                              LAW AND DISCUSSION


      The reviewing court conducts a de novo review of a trial court' s ruling

sustaining an exception of no cause of action because the exception raises a

question of law and the lower court' s decision is based only on the sufficiency of

the petition.   Adams v. Owens- Corning Fiberglas Corp.,        2004- 1296 (   La. App.   1


Cir. 9/ 23/ 05), 921 So. 2d 972, 976, writ denied, 2005- 2501 ( La. 4/ 17/ 06), 926 So.


2d 514.


      The function of an exception of no cause of action is to test the legal


sufficiency of the petition by determining whether the law affords a remedy on the

facts alleged in the petition. Ramey v. DeCaire, 2003- 1299 ( La. 3/ 19/ 04), 869 So.


2d 114, 118.     A cause of action, when used in the context of the peremptory


                                            61
exception, is defined as the operative facts that give rise to the plaintiff' s right to


judicially assert the action against the defendant. Everything on Wheels Subaru,

Inc. v. Subaru South., Inc., 616 So. 2d 1234, 1238 ( La. 1993).              No evidence may

be introduced to support or controvert the exception raising the objection of no

cause of action.   La. C. C. P. art. 931.


      All facts pled in the petition must be accepted as true.               Denham Homes,


L.L. C. v. Teche Federal Bank, 2014- 1576 (         La. App.    1 Cir. 9/ 18/ 15),   182 So. 3d


108, 117.   Because Louisiana retains a system of fact pleading, mere conclusory

statements in the petition, without supporting facts, are insufficient to set forth a

cause of action.   Montalvo v. Sondes, 93- 2813 ( La. 5/ 23/ 94), 637 So. 2d 127, 131.


      It is well- settled that the District Attorney and his assistants are absolutely

immune from civil liability when acting within the scope of their duties in

initiating and pursuing a criminal prosecution. Sinclair v. State ex rel. Dept. of

Public Safety & Corrections, 99- 2290 ( La. App. 1 Cir. 11/ 3/ 00),          769 So. 2d 1270,


1271, writ denied, 2000- 3331 ( La. 1/ 25/ 02), 806 So. 2d 665.          See also Gauthier v.


Ard, 2018- 0861 (   La. App.    1 Cir. 7/ 23/ 19), 2019 WL 3311965, * 2 ( Prosecutors,


acting within the scope of their traditional prosecutorial duties as advocates for the

state, are entitled to absolute immunity from suit arising from conduct intimately

associated with the judicial phase of the criminal process).            A determination that


prosecutors are entitled to absolute immunity for conduct within the course and

scope of their prosecutorial functions does not mean that a prosecutor will be

immune from suit in all cases.       Immunity is granted only in those instances where

the function being served is advanced by the extension of immunity.                  Knapper v.


Connick,    96- 0434 ( La.    10/ 15/ 96),   681    So.   2d   944,   950.     In Buckley    v.




Fitzsimmons, 509 U.S. 2591 113 S. Ct. 2606, 125 L.Ed.2d 209 (                1993), the United


States Supreme Court held that while the actions of a prosecutor that are intimately

associated with the judicial phase of the criminal process and which occur in the


                                               ON
course of a prosecutor' s role as an advocate for the state are entitled to absolute


immunity, where prosecutors act in an investigatory, administrative, ministerial or

other role that has no functional tie to the judicial process, only a qualified


immunity is afforded. Knapper, 681 So. 2d at 950.

      In his petition, Painter alleged causes of action for malicious prosecution,


abuse of process, and defamation against Babin in his capacity as District Attorney

for the 23` d Judicial District. Painter' s allegations are that Babin instituted grand

jury proceedings to investigate allegations of child rape mentioned in the voice

recording provided to Babin, and that Babin made a public announcement of his

intent to bring Painter before the grand jury.     Painter further alleged that Babin


subsequently announced that the District Attorney' s office found no evidence of

unreported rape cases in connection with the voice recording.

      On appeal, Painter argues that his petition alleges that Babin' s actions were


for the purpose of " investigating" the matter, not "      initiating a prosecution,"     and




preclude a claim of absolute immunity.

      Louisiana Code of Criminal Procedure article 61 provides:


      Subject to the supervision of the attorney general, as provided in
      Article 62, the district attorney has entire charge and control of every
      criminal   prosecution   instituted   or   pending     in   his   district,   and

      determines whom, when, and how he shall prosecute.


Accepting as true all of the allegations of Painter' s petition, we find that Babin' s

decision to convene a grand jury to investigate allegations of unreported child rape

cases and report this action to the public is within the purview of the duties of the


district attorney, intimately associated with the judicial phase of the criminal

process, and occurred in the course of his role as an advocate for the state. As the


trial court correctly observed in granting Babin' s exception of no cause of action:

      If ...absolute
                   immunity did not apply to the grand jury proceeding,
      then we would have these circumstances where the absolute immunity
      may apply to the District Attorney for issues after an indictment is
      returned, but he would not have that protection for issues that arise



                                            h
      before the indictment is returned, and it seems to me that that would
      have great effects on the efforts of a District Attorney to perform his
      function as a prosecutor and would have harmful effects on society....

      Accordingly, in light of the allegations of the petition, we find that Babin is

entitled to absolute immunity.

      Painter contends for the first time in his brief that he should be allowed to


amend his petition to overcome the plea of immunity.             Louisiana Code of Civil


Procedure article 934 provides that when the grounds of the objection pleaded by

the peremptory exception may be removed by amendment of the petition,                 the



judgment sustaining the exception shall order such amendment;             however, if the


grounds of the objection raised through the exception cannot be so removed, the


action shall be dismissed. Painter did not submit his request to amend his petition


to the trial   court,   nor did he assign as error on appeal that amendment was


disallowed.    Under these circumstances, we find that Painter did not preserve his


right to seek review of this issue and the interest of justice does not clearly require

otherwise.     See Uniform Rules—Courts of Appeal, Rule 1- 3; Naquin v. Bollinger


Shipyards, Inc., 2013- 1638 (    La. App.   1 Cir. 5/ 2/ 14),   147 So. 3d 207, 213, writ


denied, 2014- 1091 ( La. 9/ 12/ 14), 148 So. 3d 933.


      Based upon the above, we find the trial court correctly sustained Babin' s

exception of no cause of action and dismissed all of Painter' s claims against Babin


with prejudice.




Babin' s Application for Supervisory Writs

      Because we have affirmed the July 1, 2021 judgment sustaining Babin' s

exception of no cause of action and dismissing Painter' s claims against Babin, we

dismiss as moot Babin' s application for supervisory review of the July 1,          2021


judgment denying Babin' s special motion to strike.




                                            M.
                                     CONCLUSION


       For the foregoing reasons, we affirm the July 1, 2021 judgment sustaining

the exception of no cause of action and dismissing all claims of appellant, Murphy

J. Painter, Sr.,   against Ricky Babin in his official capacity as District Attorney for

the 23rd Judicial District with prejudice.       We dismiss as moot the application for


supervisory writs from the July 1, 2021 judgment denying the special motion to

strike filed on behalf of Ricky Babin in his official capacity as District Attorney for

the 23rd Judicial District.   All costs of this appeal are assessed to Murphy J. Painter,

Sr.


       AFFIRMED; WRIT APPLICATION 2021 CW 1196 DISMISSED AS
MOOT.




                                             E